Citation Nr: 1200606	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected generalized anxiety disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected dyshidrotic eczema of the palms of the hands.  

3.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO.  

The Veteran filed his VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2008 when he indicated his intent to only appeal the denial of the claims for increased evaluations for the service-connected anxiety and skin disabilities and to withdraw the issue of a compensable evaluation for the service-connected eye disability from his current appeal.  

The criteria for the withdrawal of the appeal by the Veteran as to the issue of a compensable evaluation for the service-connected eye disability were met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).  

However, in a statement received in July 2009, the Veteran revived this claim for an increased rating.  Hence, this matter will be address in a separate decision.  

The matter of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.   


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected generalized anxiety disorder is not shown to have been productive of a level of occupational and social impairment manifested by reduced reliability and productivity due to such symptoms as impaired judgment, impaired memory, disturbances of motivation and mood or by difficulty in establishing and maintaining effective work and social relationships.  

2.  For the period of the appeal, the service-connected dyshidrotic eczema of the palms of the hands is not shown to have involved at least 40 percent of the exposed or total body surface or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for a period of  twelve months.  


CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for the assignment of a rating in excess of 30 percent for the service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9400 (2011).  

2.  For the entire period of the appeal, the criteria for the assignment of a rating in excess of 30 percent for the service-connected dyshidrotic eczema of the palms of the hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, including DC 7806 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2006, April 2008, and June 2008.  In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in March 2011.  

As this course of action has corrected any potential initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected psychiatric and skin disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Legal Criteria 

Rating Mental Disorders

Under 38 C.F.R. § 4.130, DC 9400 (2011), this diagnostic code provides: 

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives.  Own occupation, or own 	name;  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near- 	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self- 	care, and conversation normal), due to such symptoms as depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often) chronic 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  

38 C.F.R. § 4.130, DC 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  


Rating the Skin

Under 38 C.F.R. § 4.118, DC 7806 (2011), this Diagnostic Code provides: 

Dermatitis or eczema. 

60%	More than 40 percent of the entire body or more than 40 percent of exposed 	areas affected, or; constant or near-constant systemic therapy such as 	corticosteroids or other immunosuppressive drugs required during the past 	12-month period; 

30%	20 to 40 percent of the entire body or 20 to 40 percent of exposed areas 	affected, or; systemic therapy such as corticosteroids or other 	immunosuppressive drugs required for a total duration of six weeks or more, 	but not constantly, during the past 12-month period.  

38 C.F.R. § 4.118, DC 7806 (2011).  


Standard of Review 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis 

By way of background, the RO granted service connection for generalized anxiety disorder in a March 1995 RO decision and assigned a 30 percent rating, effective on November 3, 1993.  The Veteran filed his current claim for increase in October 2006.  

The Veteran asserts that his generalized anxiety disorder causes him to experience deficiencies in work and family relationships due to symptoms of gross sleep disturbance, avoidance of crowds, angry outbursts, impaired judgment, impaired memory, thoughts of violence and homicidal ideation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Notably, The VA treatment records, dated from 2005 to 2009, show findings of excessive worry, depressed mood, tentative and halting speech, obsessive thoughts, sleep disturbance, alcohol abuse used to self-medicate for anxiety, increased irritability, and severe anxiety.  The Veteran has consistently denied experiencing any suicidal ideation.  

Moreover, the various records, in the form of emails, letters of reprimand, and employment counseling session reports from the Veteran's former employer, show that he had undergone career counseling for anxiety and stress management for, among other things, making inappropriate remarks to a supervisor.  Further, an April 2009 personnel memorandum revealed that the Veteran was counseled for mixing up title forms at work.  

In conjunction with the current appeal, the Veteran underwent VA psychiatric examinations in January 2007 and December 2010.  

The January 2007 examination report showed observations of sporadic psychiatric treatment, and a long history of anxiety that appeared to spike intermittently.  The examiner noted that the Veteran had been continuously employed throughout his life, although he held many jobs, and that his psychiatric disability caused minimal impairment of work.  The Veteran reported having good relationships with his wife, children, siblings and friends.  

The examiner opined that, judging from review of the record, as well as the Veteran's reporting, there was no evidence of social impairment.  The examiner noted that the Veteran reportedly drank two cases of beer per week and opined that it was strongly suspected that this was to treat his anxiety.  

On mental status examination, the Veteran was observed to show no evidence of any sort of cognitive impairment or decline, speech impediment, moodiness or emotionality, paranoia, auditory or visual hallucinations, or homicidal or suicidal ideation.  He stated that his temper was basically controlled and denied ever being aggressive or destructive.  

The Veteran reported having symptoms of compulsive behavior, excessive worrying, dislike of crowds, poor sleep, poor concentration, and feelings of hopelessness and helplessness.  

The examiner observed that there was no significant impairment in memory and added that the Veteran admitted that he had no problem focusing and staying focused at his job.  The Veteran did indicate that he experienced loss of interest in previously rewarding activities.  

The examiner diagnosed the Veteran with generalized anxiety disorder, and questionable alcohol dependence, and concluded that the Veteran continued to meet the criteria for a diagnosis of generalized anxiety disorder, but that his anxiety was less disabling now than it had been in the past, and that he was slightly impaired in his overall functioning with a history of sleep disturbance and episodes of anxiety.  The Veteran was assigned a GAF score of 75, indicating slight impairment of functioning.  

The December 2010 examination report reflected symptoms of daily anxiety, angry outbursts, depression, difficulty sleeping, and discomfort in crowds.  It included observations of unremarkable psychomotor activity, clear and coherent speech, cooperative attentive attitude, appropriate affect, euthymic mood, orientation to person, time and place, and unremarkable thought processes and thought content.  There were no panic attacks, suicidal ideation or delusions.  

The Veteran was noted to have average intelligence and good impulse control.  He had no episodes of violence or problems with the activities of daily living and had good insight and judgment.  There were no hallucinations or grossly inappropriate behavior.  

The examiner noted that the Veteran reported having verbal anger and language that was sometimes inappropriate, obsessive/ritualistic behavior, homicidal thoughts, and mildly impaired immediate memory.  

The Veteran was currently retired and noted working for Parks and Recreation for one year and for the Department of Motor Vehicles for about 12 years until he retired in November 2009.  The Veteran reported performing well at his job, but having occasional problems with a "difficult supervisor."  

The Veteran was diagnosed with generalized anxiety disorder, and a GAF score of 67 was assigned.  The examiner opined that there was not total occupational and social impairment, but added there were deficiencies in judgment in the form of occasional outbursts of verbal anger, in thinking in the form of obsessive checking, in having occasional homicidal thoughts and frequent worry, in family relations due to occasional verbal outbursts, in work due to having a counselor mediate his disputes with his supervisor, in mood due to daily worrying, frequent anger and an occasional "down" mood and in school due to feeling nervous and afraid around crowds.  

The Board has considered the recently submitted records addressing the Veteran's behavior at his previous place of employment and illustrating how significantly his psychiatric symptoms affected his ability to perform his job.  

However, for the entire period of the appeal, the Board finds that the service-connected generalized anxiety disorder is not shown to have been productive of a level of occupational and social impairment that warrant the assignment of a rating higher than the currently assigned 30 percent.  

While the Veteran asserts that his verbal altercations at his previous place of employment and with his wife are reflective of impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, neither of the VA examinations performed during the course of the appeal is shown to have assigned GAF scores that would reflect a higher level of social and industrial inadaptability.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Here, on review of the entire record, the Board finds that the Veteran's manifestations including the reports of difficulty in dealing with anger and occasional homicidal ideation do not identify a disability picture that is manifested by more than episodes of impaired judgment or disturbances of mood or an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

The VA examinations clearly do not serve to establish that the service-connected psychiatric disability is productive of occupational and social impairment productive of reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships;  
 
In short, on this record, the Board finds that the evidence does not show a greater level of social and industrial inadaptability than that contemplated by the currently assigned 30 percent rating.  

In reaching the above rating determination, the Veteran's lay assertions have been taken into account.  As noted, the Veteran is competent to describe his psychiatric symptoms.  However, he is not found to have the requisite training or educational background to offer a competent opinion about the severity of his psychiatric disability.  

For this reason, the Board must place great reliance on the findings of the VA examinations, including the assigned GAF scores, to evaluate the severity of the service-connected psychiatric disability.  

For all the foregoing reasons, the claim for a rating higher than 30 percent for the service-connected generalized anxiety disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As such, given that an unusual or exceptional disability picture is not presented, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), and consideration of the assignment of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board has considered whether "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage disability ratings for the disability on appeal during the period in question.  

With respect to the service-connected skin disability evaluation, the RO granted service connection for dyshidrotic eczema of the palms of the hands in an August 1996 RO decision, and assigned a 10 percent rating, effective on September 1, 1995.  In a May 2004 rating decision, the RO assigned an increased evaluation of 30 percent, effective on May 31, 2000.  The Veteran filed his current claim for an increased rating in October 2006.  

The Veteran asserts that his skin condition causes him to experience itchy, very dry, chapped hands and blisters on his palms.   

Notably, the VA treatment records, dated from 2005 to 2010, generally show findings of scaling and patchy hyperpigmentation on the palms, ichthyotic dry scaling on the legs, and a crusted vesicular rash on the mid-right back and right flank.  The diagnoses included those of dyshidrotic eczema, atopic dermatitis of the hands, ichthyosis vulgaris of the legs and possible lichen simplex chronicus of the scrotum, for which the Veteran has been prescribed 1 percent hydrocortisone ointment, ammonium lactate 12 percent cream, 20 percent urea cream, Vaseline, and Lac-Hydrin cream.  

The Veteran underwent a VA examination in January 2007 when he complained of constant dermatitis since his time in service.  The examiner noted the Veteran's current treatment consisted of hydrocortisone 1 percent ointment twice a day and petroleum jelly in a thin film twice a day for the last 12 months with improvement and no side effects.  The examiner indicated that no malignant neoplasm, benign neoplasm, or urticaria were present.  

On examination, the dermatitis was noted to involve the hands, legs and the inguinal area, but the head, face and neck were not affected.  The examiner noted that the hands were affected in 18 percent of the exposed area, and the entire body affected was 27 percent.  

The examiner added there was no scarring or disfigurement, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis present.  The Veteran was diagnosed with chronic dermatitis.  The examiner opined that the Veteran had no functional impairment due to his skin disability.  

In November 2010 the Veteran underwent a second VA examination.  The examiner indicated that the records reviewed included the claims file and the computerized patient record system.  

The Veteran complained of experiencing a rash on his hands in the service and off and on over the years.  He reported being seen in the last decade periodically by the dermatology clinic at VA and being diagnosed with possible dyshidrotic eczema of his palms, for which he has been treated with topical steroids.  

The Veteran indicated that he was using hydrocortisone 1 percent on his palms that was controlling his symptoms without side effects until recently.  He reported being treated by his primary care physician about 10 days earlier for a new rash on his torso, and that his hydrocortisone was changed to Lidex.  He indicated that he had had a rash was on his right side and on his upper arms for about a month that was improved by Lidex cream.  

The Veteran complained of having an occasional rash in his groin in the past, although he denied recent symptoms.  He would be dry and itchy in his lower legs, which caused him to use Vaseline every day.  Further, when his hands were symptomatic, they would dry, crack and peel, but did not cause much itching.  He noted using steroid ointments over the years to control his symptoms and did not have systemic symptoms, malignant or benign neoplasms of the skin, or scarring or disfigurement.  

On examination, the examiner observed that the palms had no acute lesions, but there was a patchy hyperpigmentation in the central aspect of both palms.  There were no acute lesions on any aspect on either hand or papules, pustules, or eczematous patches present.  

The examiner noted there was some dryness in the creases on the flexor aspect of the fingers of the right hand, and examination of the torso revealed very tiny, scattered, mildly hyperpigmented macules on both flanks.  

The examiner added that skin on both legs was mildly dry with no acute lesions.  The upper and lower extremities are otherwise unremarkable, as were the chest, back and face.  The Veteran was diagnosed with dyshidrotic eczema of the palms, which involved two percent of the total body surface area.  

Based on a careful review of all the evidence, the Board finds that the service-connected skin disability is not manifested by exposed surface or total body involvement of at least 40 percent or the required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period; 

Accordingly, on this record, the claim for an increased rating in excess of 30 percent for the service-connected skin disability must be denied.   

To the extent that an unusual or exceptional disability picture is not presented in connection with the service-connected disability, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), and consideration of the assignment of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).  




ORDER

An increased rating in excess of 30 percent for the service-connected generalized anxiety disorder is denied.  

An increased rating in excess of 30 percent for the service-connected dyshidrotic eczema of the palms of the hands is denied.  


REMAND

The Board observes that a request for a TDIU rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thus, when assertions of a TDIU rating are raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

Moreover, in claims for a TDIU rating, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA determine what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

To the extent that the Veteran is now claiming to have greater impairment of industrial adaptability due to his service-connected disabilities and is not found to meet the schedular criteria for a TDIU rating, the referral of the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) must be addressed by the RO prior to being handled by the Board.    

Here, the Veteran is not shown to have received notice of the evidence needed to substantiate a claim for a TDIU rating to date.  Such action and an adjudication of the claim are needed in view of Rice.  

The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively to be in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to send a letter to the Veteran and his representative explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the additional evidence needed to substantiate a claim for a TDIU rating.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claim. 

2.  The RO should take appropriate steps in order to obtain copies of any outstanding VA treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  After completing all indicated development to the extent possible, the RO should adjudicate the Veteran's claim for a TDIU rating, to include consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service for the assignment of a TDIU rating on an extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental SOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


